271 S.W.3d 72 (2008)
STATE of Missouri, Appellant,
v.
James A. DAVIDSON, Respondent.
No. ED 91583.
Missouri Court of Appeals, Eastern District, Division Three.
November 25, 2008.
John G. Meyer, Union, MO, for Appellant.
Craig A. Johnston, Asst. State Public Defender, Columbia, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
The State of Missouri ("the State") appeals from the order of the trial court sustaining the motion to suppress filed by James A. Davidson ("Defendant").[1] The State contends the trial court erred in sustaining Defendant's motion to suppress because Defendant's first statement was made during a valid search incident to an arrest of the driver of the vehicle in which Defendant was a passenger and Defendant was not in custody. Further, the State maintains the second statement was made after proper Miranda[2] warnings were given and waived by Defendant.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  The State appeals pursuant to Section 547.200, RSMo 2000, which states: "An appeal may be taken by the state through the prosecuting or circuit attorney from any order or judgment the substantive effect of which results in: ... Suppressing evidence."
[2]  Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).